Citation Nr: 9916907	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for impaired vision.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a foot disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1943 to November 
1945. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied reopening the claim for 
service connection for impaired vision and a foot disorder.  

The veteran has raised the claim of service connection for 
shaking of the hands due to shell shock in a February 1998 
letter and VA Form 9 dated in March 1998.  Where review of 
all documents and any oral testimony reasonably reveals that 
the claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit, or if appropriate, to return 
the issue to the RO for development and adjudication of the 
issue.  Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  The 
issue of entitlement to service connection for shaking of the 
hands due to shell shock has not been developed for appellate 
review and is not inextricably intertwined with the issues on 
appeal.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  The 
Board refers the issue of service connection for shaking 
hands due to shell shock to the RO for appropriate action.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


REMAND

As a preliminary matter, the RO originally denied service 
connection for visual impairment in March 1950 on the bases 
that it was not incurred in or aggravated by military 
service.  The RO notified the veteran of the adverse decision 
and he did not appeal the determination.  That decision is 
final.  Similarly, the RO originally denied service 
connection for a foot condition in October 1979 on the bases 
that the bilateral pes planus pre-existed military service 
and was not aggravated by service.  The veteran was notified 
of the adverse decision in November 1979 and did not appeal 
the determination.  That decision is final.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board must apply 
the standard articulated in 38 C.F.R. § 3.156(a).  This 
standard focuses on whether the new evidence (1) bears 
directly and substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Fossie v. Brown, 12 Vet. App. 1 
(1998).  

The veteran testified at the April 1999 travel Board hearing 
that he has been receiving treatment for his eyes and feet at 
the VA outpatient clinic in Los Angeles (Temple Street) since 
1997.  The witness testified that VA physicians informed him 
that his conditions could be service connected.  On review of 
the claims file, there is a VA Form 21-4142 bearing the Los 
Angeles VA Medical Center.  It does not appear that the RO 
sought those treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (a remand is required where a record in 
the control of VA and could reasonably be expected to be a 
part of the record and could be determinative of the claim 
but were not considered).  Additionally, it appears from the 
hearing that the veteran also received treatment at Kaiser.  
Therefore, the Board finds that for the purposes of this 
decision that the record on appeal is incomplete.  

The veteran reported that he was treated overseas for both 
his foot condition and his eyes on Espiritu Santo and New 
Hebrides Island.  Service department records reflect that the 
veteran worked in warehouses in Espiritu Santo and Saipan.  
The claims file reflects that the veteran was evaluated for 
an eye condition at the Army hospital on Saipan in 1944 and 
at the US Fleet Hospital in January 1945.  Records of 
treatment at the Army hospital are not associated with the 
case file.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990) 
(The VA has a statutory duty to assist the veteran in 
obtaining military records).  

The Board also observes that the veteran is seeking service 
connection for a foot condition, not to include pes planus.  
The Board observes that despite the nomenclature then 
attributed to the claim by the RO in its November 1979 
decision, the veteran's foot condition characterized as 
chaffing, blistering, wet, bleeding feet, is not the same 
disability described as pes planus (foot condition) for which 
service connection was denied.  Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  It is unclear from the record whether 
the veteran was claiming service connection for the chaffing, 
blistering, wet, bleeding feet when service connection was 
denied for pes planus.  This matter is referred to the RO for 
appropriate action.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, the case is 
REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
his foot condition and visual 
impairment since November 1945, to 
include treatment at the VA outpatient 
clinic in Los Angeles.  After securing 
the necessary releases, the RO should 
obtain those records not previously 
associated with the claims file.  Any 
negative responses should be 
documented in the claims file.  

2. The RO should make another attempt to 
secure the veteran's service medical 
records through official channels, to 
include the National Personnel Records 
Center, the Office of the Surgeon 
General, and morning reports from the 
service department.  Negative 
responses should be associated with 
the claims file.

3. Thereafter, the RO should readjudicate 
the claims of whether new and material 
evidence has been submitted to reopen 
the claims of service connection for 
visual impairment and a foot condition 
based on this evidence and in 
accordance with the provisions of 38 
C.F.R. § 3.156(a) (1998), and in light 
of the Court's jurisprudence in Hodge, 
Winters, and Elkins, all supra. 

4. If the determinations remain 
unfavorable to the veteran, he should 
be furnished a supplemental statement 
of the case containing the laws and 
regulations governing the finality of 
prior unappealed rating decisions and 
be given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



